Citation Nr: 1428156	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an increased rating in excess of 10 percent for traumatic cyst, chin, to include scars.

3.  Entitlement to service connection for bilateral knee disorder.

4.  Entitlement to service connection for left ankle condition.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to May 1976, November 1976 to June 1978, and June 1978 to June 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2010 rating decisions by the Department of Veterans Affairs (VA) in Atlanta, Georgia, Regional Office (RO).  The January 2007 rating decision denied service connection for low back condition.  The January 2010 rating decision increased the disability rating for traumatic cyst, chin (hereinafter, chin condition), to 10 percent, effective May 28, 2009; and denied service connection for "saltine pulmonary disease," bilateral knee disorder, left ankle condition, and post-traumatic stress disorder (PTSD).

In February 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

At the February 2012 Board hearing, the Veteran and his representative clarified that the Veteran's claim for a pulmonary disorder was erroneously characterized as "saltine pulmonary disease" and that the name of the disorder should have been "saline pulmonary disease."  However, as shown below, the term "saline pulmonary disease" is not medically recognized.  Therefore, the claim has been recharacterized as entitlement to service connection for respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), as reflected on the title page of this decision.

In July 2012, the Board granted the Veteran's service connection claim for low back condition and remanded the remaining issues for further development.  Because the award of service connection for low back is a full grant of the benefit sought on appeal, such claim is no longer in appellate status.  With respect to the remand, the Board ordered provision of a VA examination for respiratory disorder and issuance of a statement of the case (SOC) for chin condition, bilateral knees, and left ankle.

In April 2013, the RO granted service connection for anxiety disorder, not otherwise specified (claimed as PTSD).  Because this constitutes full grant of the benefit sought on appeal, the Veteran's claim for service connection for a psychiatric condition is also no longer in appellate status.  At the same time, the RO issued an SOC awarding an additional 10 percent disability rating for the Veteran's chin condition, and continuing the denial of service connection for bilateral knee disorder and left ankle condition.

In June 2013, the Veteran filed a substantive appeal (via Form 9), in which he requested a hearing and appealed his chin condition rating and the continued denial of service connection for bilateral knee disorder and left ankle condition.  However, under 38 C.F.R. § 20.700(a), the appellant has the right to one hearing on appeal.  Because the Veteran was granted his right to a hearing in February 2012 and there is no indication or argument that such hearing was inadequate, the Board declines the request for an additional Board hearing.

As there has been substantial compliance with respect to the Board's July 2012 Remand for the claims for respiratory disorder and chin condition, they are ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

The Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are two separate VA paperless claims processing systems.  There is no paper claims folder associated with this appeal.  While the Veteran's records are primarily housed in VBMS, there are additional VA treatment records, dating to March 2013, contained in Virtual VA that are not associated with VBMS.  However, all such records were considered by the AOJ in the April 2013 SOC.

Finally, the Board notes that, following the April 2013 SOC, the Veteran submitted additional medical opinion evidence in February 2014, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The issues of service connection for bilateral knee disorder and left ankle condition are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been diagnosed with the current disabilities of asthma and chronic obstructive pulmonary disease (COPD) (collectively, respiratory disorders).

3.  Service medical records are negative for complaints, treatment, or diagnoses of "active pulmonary disease" or other respiratory disorder in service.

4.  There is no competent evidence showing a causal relationship between the Veteran's current respiratory disorders and his military service.

5.  At all points during the appeal, the Veteran's traumatic cyst, chin, to include scars, is manifested by a painful, elevated, mildly pigmented scar, measuring 8.0 centimeters by 0.2 centimeters with a total area of 1.6 centimeters, without scar adherent to underlying tissue and without, in an area exceeding six square inches (39 square centimeters), skin hypo- or hyperpigmented, skin texture abnormal, underlying soft tissue missing, and skin indurated and inflexible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for respiratory disorder, to include asthma and COPD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a rating increase in excess of 10 percent for traumatic cyst, chin, to include scars, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.27, 4.87, 4.118, Diagnostic Codes 7800, 7819-7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for service connection benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 120.

Prior to initial adjudication of the Veteran's service connection claim for respiratory disorder, a letter dated in August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  That letter advised the Veteran of what information and evidence would be needed to substantiate his service connection claim for respiratory disorder, as well as what information and evidence should be submitted by the Veteran, and what information would be obtained by VA.  The letter also afforded the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

For increased disability rating claims, the VCAA only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-1278 (Fed. Cir. 2009).  VA does not have a burden to prove that no prejudice from inadequate notice of evidence necessary to substantiate an increased disability rating claim unless no notice at all was provided.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 106-107 (2010).

With respect to the Veteran's increased rating claim for chin condition, the Board finds that VA has also satisfied its duty to notify under the VCAA.  The August 2009 letter also advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Specifically, such letter included general notice of what evidence is needed for an increased evaluation - including evidence showing a worsening or increase in severity and evidence showing the effect of any such worsening on the claimant's ability to work.  Additionally, the August 2009 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Under the VCAA, VA also has a duty to assist the claimant in the development of claims by procuring pertinent records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to acquire or to assist the Veteran in acquiring all relevant, obtainable records pertinent to the matter herein decided.  The file contains the Veteran's service treatment and personnel records; VA treatment records dated from February 2001; private medical evidence; and statements submitted by the Veteran.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Based upon the foregoing, the Board finds that all records pertinent to the claim on appeal have been obtained and considered.

VA also provided the Veteran with adequate examinations in.  In September 2009 and March 2013, the Veteran was afforded VA examinations to assess the nature and severity of his chin condition.  The Board finds these examinations adequate as the examiner interviewed the Veteran, reviewed his record, conducted appropriate examinations, and provided an etiology opinion with respect to his respiratory disorder and addressed the relevant rating criteria for his chin condition.  In particular, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's chin condition since he was last examined in March 2013.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, in February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).

Here, during the February 2012 hearing, the VLJ enumerated the issues on appeal.  The Veteran was asked to describe the nature and severity of his chin condition and respiratory disorder symptoms, how they began and his in-service symptoms.  The Veteran was also asked where he currently received treatment and whether he had sought treatment for his claimed disabilities.  In addition, as the hearing discussion revealed the possible existence of additional records not yet associated with the claims file, the matters were remanded to obtain such records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds there has been substantial compliance with its July 2012 remand directives with respect to the claims on appeal.  The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries, 22 Vet. App. at 105; see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  With respect to the respiratory disorder claim, the record reflects that an adequate VA examination was provided to the Veteran in March 2013 to determine the nature and etiology of his respiratory disorder, his service connection claim for respiratory disorder was re-adjudicated, and he and his representative were provided with a supplemental SOC of the denial of that claim in April 2013.  With respect to the chin condition claim, the record reflects that an SOC was issued in April 2013.  Accordingly, the Board finds that there has been substantial compliance with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Consequently, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Service Connection

The Veteran contends that he is entitled to service connection for respiratory disorder.  Essentially, he maintains that he had active pulmonary disease in service, as he alleges is documented in an April 20, 1978 service treatment record, and that his current respiratory disorders are related to service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because, as shown below, the Veteran's respiratory disorder has not been shown to be a chronic disease recognized under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186, aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears)); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In its analysis, the Board has considered the Veteran's statements concerning his respiratory disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report perceived symptoms related to his respiratory disorder because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, medically competent to diagnose himself with any respiratory disorder or to determine the cause of any respiratory disorder, as doing so requires medical training and expertise.  Rather, the only competent evidence concerning the nature and etiology of the Veteran's disability has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the nature and etiology of the Veteran's claimed respiratory disability.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the nature and etiology of the Veteran's claimed respiratory disability.

Although all the evidence has been reviewed, the Board will discuss only the most relevant and salient evidence in its analysis below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatments are negative for any complaint, diagnosis, or treatment of respiratory disorder.  In October 1975, the Veteran underwent physical examination upon enlistment to the military which showed that the Veteran's lungs and chest were normal and that his chest x-ray was normal.  At the time of such examination, he also completed a Report of Medical History, in which he denied having or having had asthma, shortness of breath, pain or pressure in chest, and chronic cough.  

In April 1976 and April 1978, the Veteran was again examined with the same results: normal lungs and chest, and normal chest x-ray.  

An April 20, 1978 chest x-ray report states the following: "PA chest view incomplete . . . [without] active pulmonary disease noted."  The Board notes that the term "without" is signified in the report by a medical abbreviation that consists of the letter "s" with a dash-like line above it.  See Medical Abbreviations: 32,000 Conveniences at the Expense of Communication and Safety, 289, (Neil M. Davis, 15th ed. 2011).

In February 1984, the Veteran had an expiration term of service (ETS) examination, in which his lungs and chest were found normal and his chest x-ray was normal.  In an accompanying Report of Medical History, the Veteran again denied having or having had asthma, shortness of breath, pain or pressure in chest, and chronic cough.  A February 27, 1984 chest x-ray report notes that there were "no significant abnormalities."

On July 17, 2000, the Veteran sought treatment from the Meridian Medical Group for chest pain for complaints of chest wall pain and cough, and was assessed with chest wall pain.

A January 26, 2004 private medical record documents the Veteran's complaint of chest pain and notes a previous acute, not chronic, diagnosis of painful respiration in March 2003.

On May 19, 2009, the Veteran sought emergency medical care at the Henry Medical Center.  He received a discharge diagnosis of acute bronchitis and was prescribed various medications.

On January 13, 2010, the Veteran requested a referral for evaluation of his obstructive sleep apnea (OSA).  See January 13, 2010 VA CBOC Telephone Note.  He stated that he was applying for service connection for pulmonary diseases including OSA and bronchitis but that his claim was denied.

On January 13, 2010, the Veteran stated that he filed a claim for pulmonary disease which was denied.  See January 13, 2010 VA Telephone Encounter Note.  He reported that his primary care physician told him that he had COPD and asked to have COPD added to his problem list.  Id.  The nurse responded to the Veteran that sleep apnea was already documented but that she would be unable to add COPD to his problem list because it would need to confirmed or documented through pulmonary functioning testing (PFT).  Id.

A February 8, 2010 VA Pulmonary Clinic Note shows that the Veteran stated that he was referred by his primary care physician due to his history of bronchitis.  The Veteran reported that he was told in the military that he had pulmonary disease and that he wants benefits for this.  The Veteran further disclosed that he has had several episodes of bronchitis, the last one several months prior.  Id.  According to the Veteran, the episodes last one day and involve shortness of breath, sinus congestions, and possible wheezing.  Id.  The physician noted that the Veteran is very functional, not limited by dyspnea, and that he stopped smoking in 1979.  Following examination, the physician assessed the Veteran with "shortness of breath/bronchitis," indicated that he doubted underlying lung disease based on history and physical exam but noted that the possibility of mild, intermitted asthma exists.  Id.  

On March 11, 2010, the Veteran underwent PFT testing.  See March 11, 2010 VA Pulmonary Procedure Report.  The physician reviewing the results of such testing concluded as follows: "Pattern is consistent with obstructive lung disease with features of both asthma and emphysema.  Reversibility of airflow limitation with bronchodialator is more consistent with asthma, while decreased diffusing capacity is more consistent with emphysema. Clinical correlation is necessary."  Id.

On April 5, 2010, the Veteran was seen by private physician, Dr. H. M. Ward, who diagnosed him with asthma with COPD.  See April 5, 2010 Private Pulmonary Consultation Report.

On April 15, 2010, the Veteran was seen at VA on follow-up for dyspnea on exertion.  See April 15, 2010 VA Pulmonary Clinic Note.  The report of the visit notes that the Veteran was previously seen by Dr. H. M. Ward, who placed him on medication for his COPD, and that the Veteran had noticed a marked improvement in his condition since then.  Id.  Following examination, the VA physician found that the Veteran's PFTs showed moderate airflow limitation, that the flow volume loop was poor quality, and that his flows may be much better than they appear.  Id.  The physician opined that the Veteran's probable diagnosis is asthma.  Id.  

In February 2010, the Veteran testified at a hearing before the undersigned VLJ.  See February 2, 2012 VA Hearing Transcript, p. 35-48.  With respect to his respiratory disorder, the Veteran maintained that he had to enter a gas chamber in service, remove his mask, and hold his breath.  Id.  He alleged that he ran out of the gas chamber but that he was caught and placed back inside.  Id.  He further stated that he had difficulty on his five-mile runs, which occurred every Friday in service, and that he experienced shortness of breath climbing hills.  Id.  From 1987 to 1990, the Veteran reported coughing up black, hard, lumps of saliva, dried blood, or other matter that he speculated was parts of his liver or perhaps something he ate.  Id.  The Veteran explained that after leaving service he sought treatment in 2000 for chest pains when he was referred to a cardiac doctor.  Id.  Later, in 2006, he underwent pulmonary testing for asthma and COPD, for which he received treatment subsequently.  Id.

Pertinent to this appeal, a November 2012 City of Atlanta, General Employees' Pension Fund disability application shows only that the Veteran reported having received treatment for "asthma, bronchitis tuberculosis or other disease of the lungs."

In March 2013, the Veteran underwent VA examination of his respiratory disorder.  During the examination, the Veteran reported that he had developed asthma in his 20s and that he noticed wheezing when he ran.  He further stated that he had trouble breathing in the "gas chamber" during a training session in the military.  The Veteran indicated that he was then seen by a military physician but was not treated with medication.  The Veteran told the examiner that he was hospitalized about 5 years prior he had been hospitalized for 2 days for wheezing and bronchitis.  Since then, he has experienced about 2 or 3 asthma attacks, which are controlled with albuterol treatments.  Since 2009, he has not had any emergency room visits and denies current use of inhaled or oral corticosteroids.  The Veteran maintained that he was told that he had pulmonary disease in service and that he wants benefits for this.

Upon examination and review of the claims file, the VA examiner diagnosed the Veteran with asthma and COPD.  The examiner noted that the Veteran's chest x-rays in service (dated April 20, 1978 and February 27, 1984) were negative, service treatment records are silent for treatment of asthma or chronic respiratory problems, and post-service medical records show treatment of various respiratory disorders beginning in or around 2009.  The examiner concluded that it was less likely as not that the Veteran's respiratory disorders were related to his military service, as the claims file is silent for treatment of asthma or chronic respiratory problems in service, chest x-rays on entry to and at separation from service are negative, and the Veteran's first available treatment records of respiratory problems occur in 2009 to 2010, twenty five years after separation from the military.  In sum, the examiner opined that the files are silent for initial disease in service and for any chronic pattern after service.  Finally, the examiner stated that "saline pulmonary disease" is not a medical term in current use and has no relationship to the Veteran's current diagnoses.

In November 2013, the Veteran continued to receive treatment for his "asthma/COPD" from Dr. H. M. Ward.  See November15, 2013 Private Office Visit Note, November 26, 2013 Private Spirometry Report.

The claims file also contains records from Nuxobee Genera Hospital reflecting treatment of another individual (R. Stevenson), purportedly the Veteran's father, submitted by the Veteran.  As these are irrelevant to the Veteran's claim, the Board has not considered them.

Upon consideration of the competent and credible evidence of record, the Board finds service connection is not warranted.  Generally, a grant of service connection is justified where there is evidence of (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, 381 F.3d 1163 at 1167.  The competent, probative evidence of record satisfies the first element of service connection, current disability, as the Veteran has the current disabilities of asthma and COPD.  Evidence of an in-service incurrence is largely specious.  However, even assuming that an in-service incurrence of disease or injury is shown, the Veteran's claim must fail, as the preponderance of evidence weighs heavily against a finding of a medical nexus between respiratory disorder and service.

The only competent and probative evidence of nexus is the March 2013 VA examination report.  There, the examiner concluded that it was less likely as not that the Veteran's respiratory disorders were related to his military service because there was no treatment of asthma or chronic respiratory problems in service, chest x-rays on entry to and at separation from service were negative, and the Veteran received no treatment for his respiratory ailments until 2009 to 2010, twenty five years after his separation from the military service.  The Board finds this medical opinion highly probative and dispositive of the issue.

Furthermore, the Board's review of the evidence corroborates the examiner's findings and ultimate conclusion.  Upon enlistment, during, and at separation, the Veteran was provided physical examinations in October 1975, April 1976, April 1978, and February 1984.  For these examinations, the Veteran had x-rays of his chest taken.  In each instance chest x-rays were normal.  Indeed, the April 20, 1978 chest x-ray report that the Veteran and his representative cite as proof of his pulmonary disease clearly demonstrates the opposite - that he was, in fact, without active pulmonary disease.  In his Reports of Medical History, which generally accompanied these in-service examinations, the Veteran himself denied having or having had asthma, shortness of breath, pain or pressure in chest, and chronic cough.  Similarly, service treatment records are negative for any complaint, diagnosis, or treatment of respiratory disorder.  Also, as noted by the VA examiner, medical records are silent for complaints, treatment, or diagnoses of any respiratory condition until 2009, when the Veteran was initially assessed with acute bronchitis.  Diagnoses of asthma or COPD do not arise until 2010.  Although the claims file contains two records concerning chest pain and cough, the Board ascribes no probative value to them as they fail to provide any diagnosis, confirmed or provisional, or other indication that these symptoms were due to a chronic respiratory disorder.  Lastly, the Board ascribes no probative value to the Veteran's statements concerning continued respiratory symptomatology, to the extent that these may implicate a nexus, as they are directly contradicted by the highly persuasive medical evidence showing that the Veteran had no respiratory disorder in service and neither sought nor received treatment for such until about twenty five years after his separation from the military.

In the final analysis, the Board finds that no competent and credible evidence has been presented to show that his respiratory disorders are associated with or related to an event, injury, or disease in service.  As such, service connection is not justified.


II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, where an increase in the level of a service-connected disability is at issue as here, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Currently, the Veteran is assigned a noncompensable rating prior to May 28, 2009, and thereafter, a 10 percent rating under Diagnostic Code (DC) 7800, and a 10 percent rating under Diagnostic Codes (DCs) 7819-7804.  Hyphenated diagnostic codes, such as the one utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  The amendments only apply to claims filed on or after October 23, 2008.  Accordingly, as the RO has considered only the revised criteria and the Veteran filed his claim in May 2009, after the October 2008 revision, the Board will consider only the revised criteria.

Under the revised criteria of DC 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (2013).  Note (1) to DC 7800 identifies 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, as follows:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (4) to DC 7800 instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  

Note (5) to DC 7800 indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under DC 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar.  See 38 C.F.R. § 4.118.

Under DC 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118 

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  Note (2) to DC 7804 specifies that if one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to DC 7804 specifies that scars evaluated under DCs 7800, 7801, 7802, or 7805, may also be rated under DC 7804, when applicable.  See 38 C.F.R. § 4.118.

Under DC 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800 - 7804.  See 38 C.F.R. § 4.118 (2013).  See 38 C.F.R. § 4.118 (2013).

Under DC 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck under DC 7800; or as scars under DCs7801 - 7805; or as impairment of function.  See 38 C.F.R. § 4.118.

Although all the evidence has been reviewed, the Board will discuss only the most relevant and salient evidence in its analysis below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In September 2009, the Veteran underwent VA examination for chin condition.  During the examination, the Veteran disclosed that he does not experience any overall functional impairment from this condition.  Upon examination of the   , the examiner noted a linear scar precisely located on the right anterior chin measuring 3.3 centimeters by 0.3 centimeters.  The scar was painful on examination, and there was skin breakdown.  The examiner described the scar as superficial and non-disfiguring with no underlying tissue damage and without inflammation, edema, or keloid formation.  The examiner further found that the scar does not limit the Veteran's motion and causes no limitation of function due to the scar.  The examiner also determined that the scar does not adhere to underlying tissue and is level on palpation.  The scar texture was deemed normal (i.e., not shiny, scaly, atrophic, or irregular).  Additionally, the examiner noted that while there was no hypopigmentation of the scar, there was hyperpigmentation of the scar as measured.  However, the scar was not indurated or inflexible, there was no underlying soft tissue loss, and no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

From the foregoing, the examiner diagnosed the Veteran with traumatic cyst, chin with scar, with subjective factors or recurrent cyst/bump formation and objective factors of hyperpigmented papule.  The examiner concluded that the Veteran's chin scar had no effect on the Veteran's occupation or daily activity.

In March 2013, the Veteran underwent another VA examination for chin condition.  During the examination, the Veteran reported that the area in question is tender to touch with some numbness and that the area becomes "irritable" and swells due to shaving.  Upon examination, the examiner noted that the Veteran has a 3.0 cm by 2.5 cm area on the right chin where he had a skin flap sutured after laceration.  The total area of elevated skin flap is 6 centimeters, which is soft to palpation with no edema or swelling and no identifiable lesion.  The examiner also noted a mild scar around the right side of the area in the shape of a backwards "C" with mild elevation of the central area.  The scar - which measures 8.0 centimeters by 0.2 centimeters with a total area of 1.6 centimeters - is not adherent and is only mildly pigmented.  The Veteran reported pain to palpation which is relieved when pressure is lifted.  The examiner further indicated that the Veteran's scar does not prevent normal facial movement and that there is little facial deformity other than the slight elevation of the central area of tissue inside the parameters of the scar.  The examiner concluded that the Veteran's skin condition had no impact on his ability to work.

Significantly, the examiner found that the Veteran did not have any of the following conditions: dermatitis or eczema, infectious skin conditions, bullous disorders, psoriasis, exfoliative dermatitis, cutaneous manifestations of collagen-vascular diseases, papulosquamous skin disorders, vitiligo, keratinization skin disorders, urticaria, primary cutaneous vasculitis, erythema multiforme, toxic epidermal necrolysis, acne, chloracne, alopecia, hyperhidrosis, or benign or malignant tumors or neoplasms.  

Additionally, pictures of the Veteran's chin, taken in September 2009 and March 2013 at the time of his examinations, are of record.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for chin condition is not warranted at any time during the appeal period.

The relevant clinical evidence does not support a rating in excess of the currently assigned 10 percent rating under DC 7800, as the evidence shows that the Veteran's scar has only one characteristic of disfigurement -surface contour of scar elevated or depressed on palpation.  The relevant clinical evidence also does not support a rating in excess of the currently assigned 10 percent rating under DCs 7819-7804.  Under DC 7804, a 20 percent rating is warranted when three or more scars are unstable or painful; however, the evidence shows that the Veteran has only one painful scar, for which he has been assigned a 10 percent rating.  

The Board further finds that no other potentially applicable diagnostic code for the evaluation of the skin under 38 C.F.R. § 4.118 provides a basis for either an additional or a higher rating for the Veteran's chin condition.  Because the total area of the Veteran's scar is measured at 1.6 (or at most 6 centimeters, if the whole skin flap and not just the scar is considered), an additional rating of 10 percent is not warranted under DCs 7801 and 7802, which, respectively, require a total area of at least 39 and 929 square centimeters.  DC 7805 does not authorize a higher or separate rating as there is no disabling effect caused by the Veteran's chin scar which is not considered under DCs 7800 - 7804.  Additionally, DCs 7806 - 7833 also provide no authorization for a higher or separate rating, as the evidence does not show that Veteran has been diagnosed with or suffers from any of the conditions required for compensation under these codes.  Finally, the Veteran's traumatic chin condition is also not shown to involve any other factors to warrant evaluation under any other provision of VA's rating schedule.

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his chin condition.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his chin condition symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his chin condition to the appropriate diagnostic codes.  Rather, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his chin condition.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the appeal period. 

The Board has considered whether different levels of compensation from the time that the increased rating claim was filed are appropriate for the Veteran's service-connected chin condition disability, under Hart, supra.  However, because the Veteran's symptomatology has been stable throughout the appeal, there is no justification for assigning different levels of compensation.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final matter, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no indication that he is rendered unemployable due to his chin condition.  Both the September 2009 and March 2013 examiners concluded that the Veteran's chin condition had no impact on his ability to work.  As such, consideration of a TDIU due to chin condition is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, as it must in every case.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Veteran's claim for service connection for respirator disorder and for an increased rating for chin condition must be denied.


ORDER

Service connection for respiratory disorder, to include asthma and chronic obstructive pulmonary disease, is denied.

A rating increase in excess of 10 percent for traumatic cyst, chin, to include scars, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In March 2013, the Veteran was afforded VA examinations for left ankle condition and bilateral knee disorder, in which examiner concluded that it was less likely as not that neither of these conditions was related to his active service.  In support, the examiner offered the following rationale: "1. After leaving service the patient did not complain of these problems for several years.  There is no evidence that he was receiving regular treatment until at least 20 years after leaving service.  2. He worked as an auto mechanic for 24 years and this [is] an occupation that requires him to [be] on his feet.  3. The episodes in the service relating to these are traumatic and there is no evidence of the sequelae of trauma.  4. What he has is the joints is degenerative and objectively this is minor and is consistent with age.  Xrays of the knees on Feb 2, 2009 and May 6, 2011 were normal and current x-rays show mild DJD consistent with age. X-rays of the L ankle are benign."

With respect to the left ankle condition, the Veteran recently submitted an October 2013 letter from Dr. M. Khoshneviszadeh, DPM (Doctor of Podiatric Medicine), stating that "[u]pon review of his military records his current foot/ankle condition and the arthritis affecting the left foot and ankle are likely associated with the injuries he sustained in the military."  Although this opinion is inadequate to decide the claim as the private physician provided no rationale for his etiology opinion, the opinion introduces a new, possible diagnosis of arthritis of the left ankle, which was not addressed in the March 2013 VA examination.  Additionally, the March 2013 VA examination report cited a February 2013 x-ray report of the left ankle noting features of the left ankle "which most likely represent sequela of prior old traumatic injury or an accessory ossicle."  Nevertheless, the March 2013 VA examiner concluded that "there is no evidence of the sequelae of trauma."

With respect to the bilateral knee disorder, the March 2013 VA examiner explained, as part of his rationale, that after leaving service the Veteran did not complain of knee problems for several years and that there was no evidence that he was receiving regular treatment until at least 20 years after leaving service.  However, in the same report, the examiner noted that the Veteran's service treatment records indicate that he was diagnosed with mild patellofemoral syndrome in 1984 and that the Veteran sought medical attention for his knees from the late 1980s to the present.  Moreover, a June 17, 2011 VA Physical Therapy Progress Note noted that the Veteran was being followed by physical therapy for chronic bilateral knee pain likely associated with patellofemoral pain syndrome and associated degenerative changes.  Also, the Board's review of the record reveals that the Veteran has complained of knee pain which began in service.  See June 3, 2011 VA Physical Therapy Note.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, further examination and opinion are needed to address and resolve the issues described above. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his left ankle and bilateral knee conditions.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the claims file, to include the Veteran's private medical treatment records, address the following inquiries:

(A) The examiner should identify all current diagnoses referable to the left ankle and bilateral knees.  

(B)  With respect to each knee or bilateral knee disability found, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is directly related to service, to include any in-service injury noted in the service treatment records and/or as described by the Veteran.

(C)  If arthritis of the left ankle or bilateral knees is diagnosed, determine whether such manifested within one year of the Veteran's discharge in June 1984 (i.e., by June 1985) and, if so, to describe the manifestations.

In addressing such inquiries, the examiner should take into consideration all the evidence of record b   , to include medical records as well as any lay statements by the Veteran regarding the continuity of left ankle and bilateral knee pain since service, accepted medical principles, and objective medical findings.  Any opinion expressed should be accompanied by an appropriately detailed explanation.  

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his or her representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


